DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the photo graphs provided by Applicant have very dark shading making the details difficult to discern.  Figures 4-8 are particularly dark. 37 CFR 1.84 (b)(1) explains how photographs and photocopies of photographs are ordinarily no permitted.  Black and white line drawings should be used when possible particularly for the purposes of publication.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the phrase “the top member is disposed on an upper surface.”  This phrase positively claims the upper surface of the armrest.  It is unclear is Applicant is intending to claim the cover alone, or the cover in combination with the armrest.  If Applicant intends to claim the cover alone, Applicant may wish to use the phrase - - configured to be disposed on an upper surface - - for clarification.
Claim 3 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the hook and loop fasteners and, accordingly, the identification/description is indefinite.
Claim 1 recites the phrase “the level of the armrest” in line 5.  This phrase lacks sufficient antecedent basis.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saroli (5,975,390).  With respect to claim 1, Saroli discloses a cover (1) for an armrest (16) comprising: a top member formed at fold (18) coupled to first and second side members (24)(24) positioned on either side of fold (18), wherein the top member is disposed on an upper surface of the armrest; the first and second side members disposed to wrap around side surfaces of the armrest and meet below the level of the armrest; fastening means (40a)(40b)(40c) coupled to the first and second side members for securing the first and second side members together to retain the cover n the armrest.  With respect to claim 3, the fastening means comprises VELCRO.  With respect to claim 5, the top member includes a cushioning material (see title and abstract).  With respect to claim 9, at least one pocket (34) formed on one of the first and second side members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroli (5,975,390) in view of Albite (9,756,948).  As disclosed above, Saroli reveals all claimed elements with the exception of an opening in the top member.  Albite teaches an opening (32) formed in a top member (22) of an armrest cover.  The opening is capable of receiving a device cord.  It would have been obvious to one of ordinary skill in the art to provide an opening in the top of the armrest cover disclosed by Saroli since such a modification could provide a means for easily hanging/attaching the device to a golf bag.  Furthermore, Saroli teaches using nylon spandex to form an armrest cover.  Such a material is known to be readily available and to have elastic properties allowing it to be stretched slight to accommodate different shaped/spaced rail supports.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroli (5,975,390) in view of Traynor (5,370,246).  As disclosed above, Saroli reveals all claimed elements with the exception of at least one strap.  Traynor teaches a rail covering element that wraps around a top side and is secured below a rail with an attachment means.  A strap (20) is used to prevent the cover from sliding along the rail element.  It would have been obvious to add as trap, as taught by Traynor, to an end portion of the cover disclosed by Saroli since such an addition would prevent the cover from moving along the top rail element upon which is it installed.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroli (5,975,390) in view of Girard (US 2013/0341979).  As disclosed above, Saroli reveals all claimed elements with the exception of a cushioning material comprising memory foam.  Giarard teaches memory foam as a material for cushioning a removable armrest cover.  Such a material is known to provide resting comfort for a user and would have been obvious to one of ordinary skill in the art to try as a cushioning material.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saroli (5,975,390) in view of Dasso (7,431,396)  As disclosed above, Saroli reveals all claimed elements with the exception of a cushioning material comprising gel.  Dasso teaches gel as a material for cushioning a removable armrest cover.  Such a material is known to provide resting comfort for a user and would have been obvious to one of ordinary skill in the art to try as a cushioning material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Caldwell (US 2020/0214455); Clark (US 2016/0113412); Phillips (7,246,851) and Downing (5,700,053).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636